Name: 94/314/ECSC: Decision of the Representatives of the Governments of the Member States, meeting within the Council of 30 May 1994 introducing a discontinuation of certain economic and financial relations with Haiti
 Type: Decision
 Subject Matter: European construction;  America;  international affairs
 Date Published: 1994-06-02

 Avis juridique important|41994D031494/314/ECSC: Decision of the Representatives of the Governments of the Member States, meeting within the Council of 30 May 1994 introducing a discontinuation of certain economic and financial relations with Haiti Official Journal L 139 , 02/06/1994 P. 0008 - 0009DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES, MEETING WITHIN THE COUNCIL of 30 May 1994 introducing a discontinuation of certain economic and financial relations with Haiti (94/314/ECSC)THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN AND STEEL COMMUNITY, MEETING WITHIN THE COUNCIL, Having regard to Council Decision 94/315/CFSP of 30 May 1994 concerning the common position defined on the basis of Article J.2 of the Treaty on European Union regarding the reduction of economic relations with Haiti (1), Whereas the United Nations Security Council, in view of the persistent absence of democracy and rule of law in Haiti, in particular the refusal of the military authorities in that country to comply in full with the relevant resolutions of the Security Council and the provisions of the Governors Island Agreement, and in view of the serious violation of human rights in Haiti, and acting under chapter VII of the Charter of the United Nations, has adopted resolution 917 on 6 May 1994; Whereas resolution 917 (1994) obliges all States to discontinue certain economic relations with Haiti; Whereas the Security Council in resolution 917 (1994) calls upon all States to act strictly in accordance with the provisions of that resolution and/or the earlier relevant resolutions, notwithstanding the existence of any rights or obligations conferred or imposed by any international agreement or any contract entered into or licence or permit granted prior to the effective date of the measures in resolution 917 (1994) or earlier resolutions; Whereas resolution 917 (1994) provides for certain exceptions to its provisions when certain conditions are fulfilled and/or certain procedures are followed, In agreement with the Commission, HAVE DECIDED AS FOLLOWS: Article 1 The following shall be prohibited: (a) the introduction into the territory of the Community of all commodities and products falling under the ECSC Treaty, originating in or coming from Haiti, and having been exported from or transited through that country after the date of entry into force of this Decision; (b) the export to, or the transit through, Haiti of all commodities and products, originating in, coming from or in transit through the Community; (c) the entering or leaving of the territory or territorial sea of Haiti by any and all traffic carrying commodities or products falling under the ECSC Treaty and falling under paragraph (a) and (b); (d) any activity the object or effect of which is, directly or indirectly, to promote the activities falling under paragraph (a), (b) or (c). Article 2 1. The prohibitions set out in Article 1 (a), (b) and (d) shall not apply to the export of commodities or products falling under the ECSC Treaty destined for essential humanitarian needs or in response to requests of President Aristide, on the condition that a prior authorization has been obtained from the competent authorities of the Member States. 2. The competent authorities of the Member States shall issue the authorization referred to in paragraph 1 when the Committee established by Security Council resolution 841 (1993) has approved or authorized the export. Article 3 1. The prohibitions set out in Article 1 (c) and (d) shall not apply to traffic performed by regularly scheduled maritime shipping lines calling in Haiti with commodities and products falling under Article 2 as well as carrying other commodities and products which are solely being carried in transit to other destinations, on the condition that a prior authorization has been obtained from the competent authorities of the country exercising jurisdiction over the ship concerned. 2. The competent authorities of the Member States shall issue the authorization referred to in paragraph 1 of this Article after having established the compliance by the ship with the formal monitoring arrangements established with States cooperating with the legitimate Government of Haiti as provided for in paragraph 1 of resolution 875 (1993) and paragraph 10 of resolution 917 (1994). Article 4 1. Member States shall take the necessary measures to ensure the implementation of this Decision, including the imposition of sanctions where the provisions of this Decision are infringed. 2. Member States shall inform each other and the Commission of the measures taken under pargraph 1 and of all other relevant information in connection with this Decision. 3. The names and addresses of the competent authorities of the Member States referred to are contained in the Annex (2). 4. The Commission is hereby empowered to amend the Annex on the basis of notification of the Member States. Such amendments shall be published in the Official Journal of the European Communities. Article 5 This Decision shall apply within the territory of the Community, including its air space and in any aircraft or on any vessel under the jurisdiction of a Member State, and to any person elsewhere who is a national of a Member State and any body elsewhere which is incorporated or constituted under the law of a Member State. Article 6 This Decision shall apply notwithstandig any rights or obligations conferred or imposed by any international agreement or any contract entered into or any licence or permit granted before tho entry into force of this Decision. Article 7 This Decision shall enter into force on the day of its publication in the Official Journal of the European Communities. Done at Brussels, 30 May 1994 The President G. MORAITIS (1) See page 10 of this Official Journal.(2) This Annex will be published at a later date.